Exhibit 10.5
 
 


 


 


 
Amended and Restated
 
Registration Rights Agreement
 
By and Between
 
MISCOR Group, Ltd.,
 
Tontine Capital Partners, L.P.
 
And
 
Tontine Capital Overseas Master Fund, L.P.
 
November 30, 2007
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
 
ARTICLE 1
 
Definitions
1
ARTICLE 2
 
Registration Rights
4
2.1
 
Current Public Information
4
2.2
 
Registration
4
2.3
 
Demand Registration
5
2.4
 
Piggyback Registration.
8
2.5
 
Underwriting; Holdback Agreements.
9
2.6
 
Registration Procedures
10
2.7
 
Conditions Precedent to Company’s Obligations Pursuant to this Agreement
12
2.8
 
Fees and Expenses
12
2.9
 
Indemnification.
12
2.10
 
Participation in Registrations.
15
2.11
 
Compliance
16
ARTICLE 3
 
Transfers of Certain Rights
16
3.1
 
Transfer
16
3.2
 
Transferees
16
3.3
 
Subsequent Transferees
16
ARTICLE 4
 
Miscellaneous
16
4.1
 
Recapitalizations, Exchanges, etc
16
4.2
 
No Inconsistent Agreements
16
4.3
 
Amendments and Waivers
17
4.4
 
Severability
17
4.5
 
Counterparts
17
4.6
 
Notices
17
4.7
 
Governing Law
18
4.8
 
Forum; Service of Process
18
4.9
 
Captions
18
4.10
 
No Prejudice
18
4.11
 
Words in Singular and Plural Form
18
4.12
 
Remedy for Breach
18
4.13
 
Successors and Assigns, Third Party Beneficiaries
18
4.14
 
Amendment and Restatement
19
4.15
 
Attorneys’ Fees
19
4.16
 
Termination of Rights
19

 
 



--------------------------------------------------------------------------------


 
AMENDED AND RESTATED
 
REGISTRATION RIGHTS AGREEMENT
 


 
This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of November 30, 2007, is entered into by and between MISCOR GROUP,
LTD., an Indiana corporation (the “Company”), TONTINE CAPITAL PARTNERS, L.P., a
Delaware limited partnership (“TCP” or a “Buyer”) and TONTINE CAPITAL OVERSEAS
MASTER FUND, L.P., a Cayman Islands limited partnership (a“Buyer” and together
with TCP, the“Buyers”).
 
RECITALS:
 
A.           Pursuant to a Securities Purchase Agreement, dated as of January
18, 2007, entered into by and between the Company and the Buyers (the “Initial
Securities Purchase Agreement”), the Company issued and sold 62,500,000 shares
of its Common Stock (the “Initial Shares”) to the Buyers.
 
B.           In connection with the execution and delivery of the Initial
Securities Purchase Agreement, the Company and the Buyers entered into a
Registration Rights Agreement, dated as of January 18, 2007 (the “Initial
Registration Rights Agreement”), pursuant to which the Company agreed under
certain circumstances to register the resale of the Initial Shares under the
1933 Act and the rules and regulations promulgated thereunder, and applicable
state securities laws.
 
C.           Pursuant to the terms of the Initial Registration Rights Agreement,
the Company filed a registration statement on Form S-1 (File No. 333-144557)
covering the resale of the Initial Shares on July 13, 2007 (the “Initial
Registration Statement”).
 
D.           The Company desires to issue and sell an additional 83,333,333
shares of its Common Stock to the Buyers as set forth in the Securities Purchase
Agreement, dated as of November 30, 2007, entered into by and between the
Company and the Buyers (the “New Securities Purchase Agreement”).
 
E.           The Company and the Buyers desire to amend and restate the Initial
Registration Rights Agreement in connection with the consummation of the
transactions contemplated by the New Securities Purchase Agreement.
 
F.           Certain terms used in this Agreement are defined in Article 1
hereof.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto, desiring to amend and restate
the Initial Registration Rights Agreement, do hereby agree as follows:
 
 
ARTICLE 1
DEFINITIONS
 
“Affiliate” means any Person that directly or indirectly controls, or is under
control with, or is controlled by such Person.  As used in this definition,
“control” (including with its correlative meanings, “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a Person
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise).
 
1

--------------------------------------------------------------------------------


 
“Agreement” has the meaning set forth in the preamble.
 
“Business Day” means any day excluding Saturday, Sunday or any other day which
is a legal holiday under the laws of the State of Indiana or is a day on which
banking institutions therein located are authorized or required by law or other
governmental action to close.
 
“Common Stock” means the common stock, no par value per share, of the Company.
 
“Company” has the meaning set forth in the preamble.
 
“Cut Back Shares” has the meaning set forth in Section 2.2.
 
“Demand Notice” has the meaning set forth in Section 2.3.
 
“Designated Holders” means the Buyers and any qualifying transferees of the
Buyers under Section 3.1 hereof who hold Registrable Securities.
 
“Effectiveness Date” means (a) with respect to the Initial Registration
Statement, the earlier of:  (i) January 18, 2008, and (ii) the fifth trading day
following the date on which the Company is notified by the SEC that the Initial
Registration Statement is no longer subject to further review and comments, (b)
with respect to the Registration Statement required to be filed pursuant to
Section 2.2(b), the earlier of: (i) the 120th day following the date on which
such Registration Statement is required to be filed, and (ii) the fifth trading
day following the date on which the Company is notified by the SEC that such
Registration Statement will not be reviewed or is no longer subject to further
review and comments, and (c) with respect to any additional Registration
Statements that may be required pursuant to Section 2.2(c), the earlier of (i)
the 120th day following the Filing Date of such Registration Statement, and (ii)
the fifth trading day following the date on which the Company is notified by the
SEC that such additional Registration Statement will not be reviewed or is no
longer subject to further review and comments.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
“Filing Date” means with respect to any Registration Statements that may be
required pursuant to Section 2.2(c) because (a) the Company has not included
some or all of the remaining Registrable Securities proposed to be included on
previously-filed Registration Statements as a result of written comments from
the SEC related to Rule 415, the date that is 180 days following the date the
most recent Registration Statement covering Registrable Securities has been
declared effective, (b) the SEC shall have notified the Company in writing that
certain Registrable Securities were not eligible for inclusion on a
previously-filed Registration Statement for any reason other than as described
in clause (a) above, the 45th day following the date or time on which the SEC
shall indicate as being the first date or time that such Registrable Securities
may then be included in a Registration, or (c) if any such Registration
Statement(s) is required for a reason other than as described in clauses (a) or
(b) above, the 45th day following the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement(s) is
required.
 
“Indemnified Party” has the meaning set forth in Section 2.9.
 
“Initial Registration Rights Agreement” has the meaning set forth in the
Recitals.
 
2

--------------------------------------------------------------------------------


 
“Initial Registration Statement” has the meaning set forth in the Recitals.
 
“Initial Shares” has the meaning set forth in the Recitals.
 
 “Initial Securities Purchase Agreement” has the meaning set forth in the
Recitals.
 
 “Losses” has the meaning set forth in Section  2.9.
 
“Majority Holders” means those Designated Holders holding a majority of the
Registrable Securities.
 
“Person” means any individual, company, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental body or other entity.
 
“Piggyback Registration” has the meaning set forth in Section 2.4.
 
“Buyers” has the meaning set forth in the preamble.
 
“Purchase Price” has the meaning ascribed to such term in the Securities
Purchase Agreement.
 
“Registrable Securities” means, subject to the immediately following sentences,
(i) shares of Common Stock acquired by the Buyers from the Company pursuant to
the Initial Securities Purchase Agreement and the New Securities Purchase
Agreement or, so long as this Agreement is still in effect, any other shares of
Common Stock acquired by the Buyers after the date hereof, and (ii) any shares
of Common Stock issued or issuable, directly or indirectly, with respect to the
securities referred to in clause (i) by way of stock dividend or stock split or
in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization.  In addition, any particular shares of
Common Stock constituting Registrable Securities will cease to be Registrable
Securities when they (x) have been effectively registered under the Securities
Act and disposed of in accordance with a Registration Statement covering them,
(y) have been sold to the public pursuant to Rule 144 (or by similar provision
under the Securities Act), or (z) are eligible for resale under Rule 144(k) (or
by similar provision under the Securities Act) without any limitation on the
amount of securities that may be sold under paragraph (e) thereof.
 
“Registration Statement” means a registration statement on Form S-3 (or, if the
Company is not eligible to use Form S-3, such other appropriate registration
form of the SEC pursuant to which the Company is eligible to register the resale
of Registrable Securities) filed by the Company under the Securities Act which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such registration statement, which
shall permit the Buyers to offer and sell, on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act, the Registrable Securities,
including, but not limited to, the Initial Registration Statement.
 
“register,” “registered” and “registration” each shall refer to a registration
effected by preparing and filing a registration statement or statements or
similar documents in compliance with the Securities Act and the declaration or
ordering of effectiveness of such registration statement(s) or documents by the
SEC.
 
“Representatives” has the meaning set forth in Section 2.9.
 
3

--------------------------------------------------------------------------------


 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
 
“Securities Purchase Agreement” has the meaning set forth in the recitals.
 
 
ARTICLE 2
 
REGISTRATION RIGHTS

2.1  Current Public Information.  The Company covenants that it will use its
best efforts to file all reports required to be filed by it under the Exchange
Act and the rules and regulations adopted by the SEC thereunder, and will use
its reasonable best efforts to take such further action as the Designated
Holders may reasonably request, all to the extent required to enable the
Designated Holders to sell Registrable Securities pursuant to Rule 144 or Rule
144A adopted by the SEC under the Securities Act or any similar rule or
regulation hereafter adopted by the SEC.  The Company shall, upon the request of
a Designated Holder, deliver to such Designated Holder a written statement as to
whether it has complied with such requirements during the twelve month period
immediately preceding the date of such request.
 
2.2  Registration.  The Company has received written comments from the SEC with
respect to the Initial Registration Statement pertaining to Rule 415, a copy of
which has been provided to the Buyers by the Company, which, unless rebutted by
the Company, requires the Company to treat the registration of the Initial
Shares under the Initial Registration Statement as a “primary offering” with the
effect that the Buyers would be deemed to be “underwriters” for purposes of the
Securities Act with respect to the sale of the Initial Shares in the Initial
Registration Statement.  The Company represents and warrants to the Buyers that,
after consultation with the Buyers and following discussions with the SEC in
which the Company used its reasonable best efforts and devoted a reasonable
amount of time to cause as many Registrable Securities as possible to be
included in the Initial Registration Statement without characterizing any
Designated Holder as an underwriter, the Company has been unable to cause the
inclusion of all of the Initial Shares in the Initial Registration Statement and
has determined to remove from the Initial Registration Statement a certain
portion of the Initial Shares (the “Cut Back Shares”).
 
(a)  The Company shall use its reasonable best efforts to cause the Initial
Registration Statement to be declared effective under the Securities Act as soon
as possible, but in any event, no later than the Effectiveness Date, and shall
use its reasonable best efforts to keep the Initial Registration Statement
continuously effective, supplemented and amended to the extent necessary to
ensure that it is available for the resale of all Registrable Securities
registered thereunder by the Designated Holders and that it conforms in all
material respects to the requirements of the Securities Act during the entire
period beginning on the Effectiveness Date and ending on the date on which all
Registrable Securities registered thereunder have ceased to be Registrable
Securities.
 
4

--------------------------------------------------------------------------------


 
(b)  No later than the 180th day following the date the Initial Registration
Statement is declared effective by the SEC, the Company shall prepare and file
with the SEC an additional Registration Statement covering the resale of all
Registrable Securities not already covered by the Initial Registration Statement
(including the Cut Back Shares and the shares of Common Stock sold under the New
Securities Purchase Agreement) for an offering to be made on a continuous basis
pursuant to Rule 415.  Such Registration Statement shall provide for the resale
from time to time, and pursuant to any method or combination of methods legally
available by the Designated Holders of any and all Registrable Securities
registered thereunder; provided, however, that the Company shall only be
required to register such number of Registrable Securities pursuant to this
Section 2.2(b), such that the offering of such Registrable Securities will not
be deemed, in the reasonable judgment of the Company after consultation with the
Buyers and with the SEC, to be a “primary offering.”  The Company shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective under the Securities Act as soon as possible but, in any event, no
later than its Effectiveness Date, and shall use its reasonable best efforts to
keep the Registration Statement continuously effective, supplemented and amended
to the extent necessary to ensure that is available for the resale of all
Registrable Securities registered thereunder by the Designated Holders and that
it conforms in all material respects to the requirements of the Securities Act
during the entire period beginning on the applicable Effectiveness Date and
ending on the date on which all Registrable Securities registered thereunder
have ceased to be Registrable Securities.
 
(c)  If, for any reason, the Company has been unable to include all of the
remaining Registrable Securities (including the Cut Back Shares and the shares
of Common Stock issued under the New Securities Purchase Agreement ) in the
Registration Statement filed pursuant to Section 2.2(b), then the Company shall
prepare and file as soon as reasonably possible after the date on which the SEC
shall indicate as being the first date or time that such filing may be made, but
in any event by the Filing Date therefore, one or more additional Registration
Statements covering the resale of all Registrable Securities not already covered
by an existing and effective Registration Statement for an offering to be made
on a continuous basis pursuant to Rule 415.  Each such Registration Statement
shall provide for the resale from time to time, and pursuant to any method or
combination of methods legally available by the Designated Holders of any and
all Registrable Securities registered thereunder.  The Company shall use its
reasonable best efforts to cause each such Registration Statement to be declared
effective under the Securities Act as soon as possible but, in any event, no
later than its Effectiveness Date, and shall use its reasonable best efforts to
keep such Registration Statement continuously effective under the Securities Act
during the entire period beginning on the applicable Effectiveness Date and
ending on the date on which all Registrable Securities registered thereunder
have ceased to be Registrable Securities.  For the avoidance of doubt, the
Company will prepare and file additional Registration Statements in accordance
with the terms hereof until such time as all of the Registrable Securities are
covered by effective Registration Statements.
 
(d)  The Company may, at any time it is eligible to do so, file a post-effective
amendment on Form S-3 to any Registration Statement on Form S-1 for the resale
of any then existing Registrable Securities or in any such other manner as is
preferred or permitted by the SEC to convert such Registration Statement to a
Form S-3 Registration Statement.  Upon the effectiveness of such Form S-3
Registration Statement, all references to a Registration Statement in this
Agreement shall then automatically be deemed to be a reference to the Form S-3
Registration Statement.
 
2.3  Demand Registration.  In addition to the registration obligations of the
Company set forth in Section 2.2 herein, the following provisions shall apply:
 
(a)  Subject to Section 2.3(i), upon the written request of the Majority
Holders, requesting that the Company effect the registration under the
Securities Act of all or part of such Designated Holders’ Registrable Securities
and specifying the intended method of disposition thereof (the “Demand Notice”),
the Company will promptly give written notice of such requested registration to
all Designated Holders, and thereupon the Company will use its reasonable best
efforts to file with the SEC as soon as reasonably practicable following the
Demand Notice (but in no event later than the date that is 90 days after the
Demand Notice) a Registration Statement.  The Company shall use its reasonable
best efforts to cause such Registration Statement to be declared effective by
the SEC within 90 days after the initial filing of the Registration
Statement.  The Company shall include in such Registration Statement:
 
5

--------------------------------------------------------------------------------


 
(i)  the Registrable Securities which the Company has been so requested to be
registered by such Designated Holders for disposition in accordance with the
intended method of disposition stated in such request;
 
(ii)  all other Registrable Securities the holders of which shall have made a
written request to the Company for registration thereof within 30 days after the
giving of such written notice by the Company (which request shall specify the
intended method of disposition of such Registrable Securities); and
 
(iii)  all shares of Common Stock which the Company or Persons entitled to
exercise “piggy-back” registration rights pursuant to contractual commitments of
the Company may elect to register in connection with the offering of Registrable
Securities pursuant to this Section 2.3;
 
all to the extent requisite to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities and the
additional shares of Common Stock, if any, so to be registered; provided, that,
the provisions of this Section 2.3 shall not require the Company to effect more
than two registrations of Registrable Securities.
 
(b)  Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not be required to effect a registration pursuant to this
Section 2.3 within 180 days following the effective date of a registration
statement filed by the Company in accordance with Sections 2.2, 2.3 or 2.4 for
the account of another Designated Holder of Registrable Securities if the
Designated Holders were afforded the opportunity to include the Registrable
Securities in such registration.
 
(c)  The registrations under this Section 2.3 shall be on an appropriate
Registration Statement that permits the disposition of such Registrable
Securities in accordance with the intended methods of distribution specified by
the Majority Holders in their request for registration.  The Company agrees to
include in any such Registration Statement all information which Designated
Holders of Registrable Securities being registered shall reasonably request to
effect the registration.
 
(d)  A registration requested pursuant to this Section 2.3 shall not be deemed
to have been effected (i) unless a Registration Statement with respect thereto
has become effective; provided, that a Registration Statement which does not
become effective after the Company has filed a Registration Statement with
respect thereto solely by reason of the refusal to proceed of the Majority
Holders (other than a refusal to proceed based upon the advice of counsel
relating to a matter with respect to the Company) or because of a breach of this
Agreement by any Designated Holder shall be deemed to have been effected by the
Company at the request of the Majority Holders unless the Designated Holders
electing to have Registrable Securities registered pursuant to such Registration
Statement shall have elected to pay all fees and expenses otherwise payable by
the Company in connection with such registration pursuant to Section 2.8, (ii)
if, after it has become effective, such registration is withdrawn by the Company
(other than at the request of the Majority Holders) or interfered with by any
stop order, injunction or other order or requirement of the SEC or other
governmental agency or court for any reason prior to the expiration of a 180 day
period following such Registration Statement’s effectiveness, or (iii) if the
conditions to closing specified in any purchase agreement or underwriting
agreement entered into in connection with such registration are not satisfied,
other than due solely to some act or omission by the Designated Holders electing
to have Registrable Securities registered pursuant to such Registration
Statement.
 
6

--------------------------------------------------------------------------------


 
(e)  Intentionally Omitted.
 
(f)  If a requested registration pursuant to this Section 2.3 involves an
underwritten offering, and the managing underwriter shall advise the Company in
writing (with a copy to each Designated Holder of Registrable Securities
requesting registration) that, in its opinion, the number of securities
requested to be included in such registration (including securities of the
Company which are not Registrable Securities) exceeds the number which can be
sold in such offering within a price range reasonably acceptable to the Company
and to the holders of a majority (by number of shares) of the Registrable
Securities requested to be included in such Registration Statement, the Company
will include in such registration, to the extent of the number which the Company
is so advised can be sold in such offering, (i) first, the Registrable
Securities which have been requested to be included in such registration by the
Designated Holders pursuant to this Agreement (pro rata based on the amount of
Registrable Securities sought to be registered by such Persons), (ii) second,
provided that no securities sought to be included by the Designated Holders have
been excluded from such registration, the securities of other Persons entitled
to exercise “piggy-back” registration rights pursuant to contractual commitments
of the Company (pro rata based on the amount of securities sought to be
registered by such Persons) and (iii) third, securities the Company proposes to
register.
 
(g)  The Company shall use its reasonable best efforts to keep any Registration
Statement filed pursuant to this Section 2.3 continuously effective (i) for a
period of two years after the Registration Statement first becomes effective,
plus the number of days during which such Registration Statement was not
effective or usable pursuant to Sections2.6(e) or 2.6(i); or (ii) if such
Registration Statement related to an underwritten offering, for such period as
in the opinion of counsel for the underwriters a prospectus is required by law
to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer.  In the event the Company shall give any notice pursuant
to Sections 2.6(e) or (i), the additional time period mentioned in
Section 2.3(f)(i) during which the Registration Statement is to remain effective
shall be extended by the number of days during the period from and including the
date of the giving of such notice pursuant to Sections 2.6(e) or (i) to and
including the date when each seller of a Registrable Security covered by the
Registration Statement shall have received the copies of the supplemented or
amended prospectus contemplated by Sections 2.6(e) or (i).
 
(h)  The Company shall have the right at any time, to suspend the filing of a
Registration Statement under this Section 2.3 or require that the Designated
Holders of Registrable Securities suspend further open market offers and sales
of Registrable Securities pursuant to a Registration Statement filed hereunder
for a period not to exceed an aggregate of 30 days in any six month period or an
aggregate of 60 days in any twelve-month period for valid business reasons (not
including avoidance of their obligations hereunder) (i) to avoid premature
public disclosure of a pending corporate transaction, including pending
acquisitions or divestitures of assets, mergers and combinations and similar
events; (ii) upon the occurrence of any of the events specified in
Section 2.6(e), until the time that the Designated Holders receive copies of a
supplement or amendment to the prospectus included in the applicable
Registration Statement as contemplated in Section 2.6(e); and (iii) upon the
occurrence of any of the events specified in Section 2.6(i), until the time the
Company notifies the Designated Holders in writing that such suspension is no
longer effective.
 
(i)  The right of Designated Holders to register Registrable Securities pursuant
to this Section 2.3 is only exercisable if, prior to such time as all of the
Registrable Securities have ceased to be Registrable Securities, the Company
becomes ineligible to register the Registrable Securities on the Registration
Statement contemplated by Section 2.2 or such Registration Statement otherwise
becomes unusable (other than due solely to some act or omission by the
Designated Holders electing to have Registrable Securities registered pursuant
to such Registration Statement) or ineffective and the Company is not able to
correct the misstatements, have the applicable stop order rescinded or otherwise
restore the effectiveness of the Registration Statement as contemplated by this
Agreement.
 
7

--------------------------------------------------------------------------------


 
2.4  Piggyback Registration.
 
(a)  Whenever the Company proposes to register any of its securities under the
Securities Act (other than pursuant to a registration pursuant to Section 2.2 or
Section 2.3 or a registration on Form S-4 or S-8 or any successor or similar
forms) and the registration form to be used may be used for the registration of
Registrable Securities, whether or not for sale for its own account, the Company
will give prompt written notice (but in no event less than 30 days before the
anticipated filing date) to all Designated Holders (other than Designated
Holders all of whose Registrable Securities are then covered by an effective
Registration Statement), and such notice shall describe the proposed
registration and distribution and offer to all such Designated Holders the
opportunity to register the number of Registrable Securities as each such
Designated Holder may request.  The Company will include in such registration
statement all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 15 days after the
Designated Holders’ receipt of the Company’s notice (a “Piggyback
Registration”).
 
(b)  The Company shall use its reasonable best efforts to cause the managing
underwriter or underwriters of a proposed underwritten offering involving a
Piggyback Registration to permit the Registrable Securities requested to be
included in a Piggyback Registration to be included on the same terms and
conditions as any similar securities of the Company or any other security holder
included therein and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method of distribution thereof.
 
(c)  Any Designated Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any Registration Statement pursuant
to this Section 2.4 by giving written notice to the Company of its request to
withdraw; provided, that in the event of such withdrawal (other than pursuant to
Section 2.4(e) hereof, the Company shall not be required to reimburse such
Designated Holder for the fees and expenses referred to in Section 2.8 hereof
incurred by such Designated Holder prior to such withdrawal, unless such
withdrawal was due to a material adverse change to the Company.  The Company may
withdraw a Piggyback Registration at any time prior to the time it becomes
effective.
 
(d)  If (i) a Piggyback Registration involves an underwritten offering of the
securities being registered, whether or not for sale for the account of the
Company, to be distributed (on a firm commitment basis) by or through one or
more underwriters of recognized standing under underwriting terms appropriate
for such a transaction, and (ii) the managing underwriter of such underwritten
offering shall inform the Company and Designated Holders requesting such
registration by letter of its belief that the distribution of all or a specified
number of such Registrable Securities concurrently with the securities being
distributed by such underwriters would interfere with the successful marketing
of the securities being distributed by such underwriters (such writing to state
the basis of such belief and the approximate number of such Registrable
Securities which may be distributed without such effect), then the Company will
be required to include in such registration only the amount of securities which
it is so advised should be included in such registration.  In such event: (x) in
cases initially involving the registration for sale of securities for the
Company’s own account, securities shall be registered in such offering in the
following order of priority: (i) first, the securities which the Company
proposes to register, and (ii) second, Registrable Securities and securities
which have been requested to be included in such registration by Persons
entitled to exercise “piggy-back” registration rights pursuant to contractual
commitments of the Company (pro rata based on the amount of securities sought to
be registered by Designated Holders and such other Persons); and (y) in cases
not initially involving the registration for sale of securities for the
Company’s own account, securities shall be registered in such offering in the
following order of priority: (i) first, the securities of any Person whose
exercise of a “demand” registration right pursuant to a contractual commitment
of the Company is the basis for the registration, (ii) second, Registrable
Securities and securities which have been requested to be included in such
registration by Persons entitled to exercise “piggy-back” registration rights
pursuant to contractual commitments of the Company (pro rata based on the amount
of securities sought to be registered by Designated Holders and such other
Persons), and (iii) third, the securities which the Company proposes to
register.
 
8

--------------------------------------------------------------------------------


 
(e)  If, as a result of the proration provisions of this Section 2.4, any
Designated Holders shall not be entitled to include all Registrable Securities
in a Piggyback Registration that such Designated Holders has requested to be
included, such holder may elect to withdraw his request to include Registrable
Securities in such registration.
 
(f)  The right of the Designated Holders to register Registrable Securities
pursuant to this Section 2.4 is only exercisable with respect to Registrable
Securities not then covered by an effective Registration Statement.
 
2.5  Underwriting; Holdback Agreements.
 
(a)  In the event that one or more Designated Holders elect to dispose of
Registrable Securities under a Registration Statement pursuant to an
underwritten offering or a requested registration pursuant to Section 2.3
involves an underwritten offering, the managing underwriter or underwriters
shall be selected by the holders of a majority (by number of shares) of the
Registrable Securities to be sold in the underwritten offering or requested to
be included in such Registration Statement and shall be reasonably acceptable to
the Company.  In connection with any such underwritten offering, the Company
shall take all such reasonable actions as are required by the managing
underwriters in order to expedite and facilitate the registration and
disposition of the Registrable Securities, including the Company causing
appropriate officers of the company or its Affiliates to participate in a “road
show” or similar marketing effort being conducted by such managing underwriters
with respect to such underwritten offering.
 
(b)  All Designated Holders proposing to distribute their Registrable Securities
through an underwritten offering shall enter into an underwriting agreement in
customary form with the managing underwriters selected for such underwritten
offering.
 
(c)  To the extent not inconsistent with applicable law, in connection with a
public offering of securities of the Company, upon the request of the Company
or, in the case of an underwritten public offering of the Company’s securities,
the managing underwriters, each Designated Holder who beneficially owns (as
defined in Rule 13d-3 adopted by the SEC under the Exchange Act) at least 5% of
the outstanding capital stock of the Company will not effect any sale or
distribution (other than those included in the registration statement being
filed with respect to such public offering) of, or any short sale of, or any
grant of option to purchase, or any hedging or similar transaction with respect
to, any securities of the Company, or any securities, options or rights
convertible into or exchangeable or exercisable for such securities during the
14 days prior to and the 90-day period beginning on the effective date of such
public offering, unless the Company, or in the case of an underwritten public
offering, the managing underwriters otherwise agree to a shorter period of
time.  At the request of the Company or the managing underwriters, each such
Designated Holder shall execute a customary “lock-up” agreement consistent with
the provisions of this Section 2.5; provided, however, that no Designated Holder
shall be required to enter into any such “lock up” agreement unless and until
all of the Company’s executive officers and directors execute substantially
similar “lock up” agreements and the Company uses commercially reasonable
efforts to cause each holder of more than 5% of its outstanding capital stock to
execute substantially similar “lock up” agreements.  Neither the Company nor the
underwriter shall terminate, materially amend or waive the enforcement of any
material provision under a “lock up” agreement unless each “lock up” agreement
with a Designated Holder is also amended or waived in a similar manner or
terminated, as the case may be.  The Company may impose stop-transfer
instructions to enforce the restrictions imposed by this Section 2.5.
 
9

--------------------------------------------------------------------------------


 
2.6  Registration Procedures.  The Company will use its reasonable best efforts
to effect the registration of Registrable Securities pursuant to this Agreement
in accordance with the intended methods of disposition thereof, and pursuant
thereto the Company will as expeditiously as possible:
 
(a)  before filing the Registration Statement, the Company will furnish to any
counsel selected by the holders of a majority of the Registrable Securities a
copy of such Registration Statement, and will provided such counsel with all
written correspondence with the SEC regarding the Registration Statement;
 
(b)  prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for the periods provided
for in Section 2.2 and Section 2.3, or the periods contemplated by the Company
or the Persons requesting any Registration Statement filed pursuant to
Section 2.4;
 
(c)  furnish to each Designated Holder selling such Registrable Securities such
number of copies of such Registration Statement, each amendment and supplement
thereto, the prospectus included in the Registration Statement (including each
preliminary prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Designated Holder;
 
(d)  use its reasonable best efforts to register or qualify such Registrable
Securities under such other state securities or blue sky laws as the selling
Designated Holders selling such Registrable Securities reasonably requests and
do any and all other acts and things which may be reasonably necessary or
reasonably advisable to enable such Designated Holder to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Designated Holder and to keep each such registration or qualification (or
exemption therefrom) effective during the period which the Registration
Statement is required to be kept effective (provided, that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph, (ii)
subject itself to taxation in any such jurisdiction or (iii) consent to general
service of process in any such jurisdiction);
 
(e)  notify each Designated Holder selling such Registrable Securities, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in the Registration Statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading in the light of the circumstances under which they were made,
and, at the request of any such Designated Holder, the Company will as soon as
possible prepare and furnish to such Designated a reasonable number of copies of
a supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made;
 
10

--------------------------------------------------------------------------------


 
(f)  cause all such Registrable Securities to be listed or quoted on each
securities exchange or quotation service on which similar securities issued by
the Company are then listed or quoted and, if not so listed, to be approved for
trading on any automated quotation system of a national securities association
on which similar securities of the Company are quoted;
 
(g)  provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement;
 
(h)  enter into such customary agreements (including underwriting agreements
containing customary representations and warranties) and take all other
customary and appropriate actions as the holders of a majority of the
Registrable Securities being sold or the managing underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;
 
(i)  notify each Designated Holder of any stop order issued or threatened by the
SEC;
 
(j)  otherwise comply with all applicable rules and regulations of the SEC, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company’s first full calendar quarter after the effective
date of the Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;
 
(k)  in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any securities
included in such Registration Statement for sale in any jurisdiction, the
Company will use its reasonable best efforts to promptly obtain the withdrawal
of such order;
 
(l)  with respect to an underwritten offering pursuant to any Registration
Statement filed under Section 2.2 or Section 2.3, obtain one or more comfort
letters, dated the effective date of the Registration Statement and, if required
by the managing underwriters, dated the date of the closing under the
underwriting agreement, signed by the Company’s independent public accountants
in customary form and covering such matter of the type customarily covered by
comfort letters in similar transactions;
 
(m)  with respect to an underwritten offering pursuant to any Registration
Statement filed under Section 2.2 or Section 2.3, obtain a legal opinion of the
Company’s outside counsel, dated the effective date of such Registration
Statement and, if required by the managing underwriters, dated the date of the
closing under the underwriting agreement, with respect to the Registration
Statement, each amendment and supplement thereto, the prospectus included
therein (including the preliminary prospectus) and such other documents relating
thereto in customary form and covering such matters of the type customarily
covered by legal opinions in similar transactions;
 
(n)  subject to execution and delivery of mutually satisfactory confidentiality
agreements, make available at reasonable times for inspection by each Designated
Holder selling such Registrable Securities, any managing underwriter
participating in any disposition of such Registrable Securities pursuant to the
Registration Statement, and any attorney, accountant or other agent retained by
such Designated Holder or any such managing underwriter, during normal business
hours of the Company at the Company’s corporate office in South Bend, Indiana
and without unreasonable disruption of the Company’s business or unreasonable
expense to Company and solely for the purpose of due diligence with respect to
the Registration Statement, legally disclosable, financial and other records and
pertinent corporate documents of the Company and its subsidiaries reasonable
requested by such Persons, and cause the Company’s employees to, and request its
independent accountants to, supply all similar information reasonably requested
by any such Person, as shall be reasonably necessary to enable them to exercise
their due diligence responsibility;
 
11

--------------------------------------------------------------------------------


 
(o)  cooperate with each seller of Registrable Securities and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
OTC Bulletin Board or the National Association of Securities Dealers; and
 
(p)  take all other steps reasonably necessary to effect the registration of
the. Registrable Securities contemplated hereby.
 
2.7  Conditions Precedent to Company’s Obligations Pursuant to this
Agreement.  It shall be a condition precedent to the obligations of the Company
to take any action pursuant to this Article 2 with respect to the Registrable
Securities of any Designated Holder that such Designated Holder shall timely
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of distribution of such securities
as shall reasonably be required to effect the registration of such Designated
Holder’s Registrable Securities.
 
2.8  Fees and Expenses.  All expenses incident to the Company’s performance of
or compliance with this Agreement including, without limitation, all
registration and filing fees payable by the Company, fees and expenses of
compliance by the Company with securities or blue sky laws, printing expenses of
the Company, messenger and delivery expenses of the Company, and fees and
disbursements of counsel for the Company and all independent certified public
accountants of the Company, and other Persons retained by the Company will be
borne by the Company, and the Company will pay its internal expenses (including,
without limitation, all salaries and expenses of the Company’s employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance of the Company and the
expenses and fees for listing or approval for trading of the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed or on any automated quotation system of a national
securities association on which similar securities of the Company are
quoted.  In connection with any Registration Statement filed hereunder, the
Company will pay the reasonable fees and expenses of a single counsel retained
by the Designated Holders of a majority (by number of shares) of the Registrable
Securities requested to be included in such Registration Statement.  The Company
shall have no obligation to pay any underwriting discounts or commissions
attributable to the sale of Registrable Securities and any of the expenses
incurred by any Designated Holder which are not payable by the Company, such
costs to be borne by such Designated Holder or Holders, including, without
limitation, underwriting fees, discounts and expenses, if any, applicable to any
Designated Holder’s Registrable Securities; fees and disbursements of counsel or
other professionals that any Designated Holder may choose to retain in
connection with a Registration Statement filed pursuant to this Agreement
(except as otherwise provided herein); selling commissions or stock transfer
taxes applicable to the Registrable Securities registered on behalf of any
Designated Holder; any other expenses incurred by or on behalf of such
Designated Holder in connection with the offer and sale of such Designated
Holder’s Registrable Securities other than expenses which the Company is
expressly obligated to pay pursuant to this Agreement.
 
2.9  Indemnification.
 
(a)  The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each Designated Holder and its general or limited partners,
officers, directors, members, managers, employees, advisors, representatives,
agents and Affiliates (collectively, the “Representatives”), and each
underwriter, if any, and any Person who controls such underwriter (within the
meaning of Section 15 of the Securities Act), from and against any loss, claim,
damage, liability, reasonable attorney’s fees, cost or expense and costs and
expenses of investigating and defending any such claim (collectively, the
“Losses”), joint or several, and any action in respect thereof to which such
Designated Holder or its Representatives may become subject under the Securities
Act or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereto) arise out of or are based upon (i)
any breach by the Company of any of its representations, warranties or covenants
contained in this Agreement, (ii) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, prospectus or preliminary
or summary prospectus or any amendment or supplement thereto or (iii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Company shall reimburse each such Designated Holder and its Representatives
for any reasonable legal or any other expenses incurred by them in connection
with investigating or defending or preparing to defend against any such Loss,
action or proceeding; provided, however, that the Company shall not be liable to
any such Designated Holder or other indemnitee in any such case to the extent
that any such Loss (or action or proceeding, whether commenced or threatened, in
respect thereof) arises out of or is based upon (x) an untrue statement or
alleged untrue statement or omission or alleged omission, made in such
Registration Statement, any such prospectus or preliminary or summary prospectus
or any amendment or supplement thereto, in reliance upon, and in conformity
with, written information prepared and furnished to the Company by any
Designated Holder or its Representatives expressly for use therein and, with
respect to any untrue statement or omission or alleged untrue statement or
omission made in any preliminary prospectus relating to the Registration
Statement, to the extent that a prospectus relating to the Registrable
Securities was required to be delivered by such Designated Holder under the
Securities Act in connection with such purchase, there was not sent or given to
such Person, at or prior to the written confirmation of the sale of such
Registrable Securities to such Person, a copy of the final prospectus that
corrects such untrue statement or alleged untrue statement or omission or
alleged omission if the Company had previously furnished copies thereof to such
Designated Holder or (y) use of a Registration Statement or the related
prospectus during a period when a stop order has been issued in respect of such
Registration Statement or any proceedings for that purpose have been initiated
or use of a prospectus when use of such prospectus has been suspended pursuant
to Sections 2.6(e) or (i); provided that in each case, that such Holder received
prior written notice of such stop order, initiation of proceedings or suspension
from the Company.  In no event, however, shall the Company be liable for
indirect, incidental or consequential or special damages of any kind.
 
12

--------------------------------------------------------------------------------


 
(b)  In connection with the filing of the Registration Statement by the Company
pursuant to this Agreement, the Designated Holders will furnish to the Company
in writing such information as the Company reasonably requests for use in
connection with such Registration Statement and the related prospectus and, to
the fullest extent permitted by law, each such Designated Holder will indemnify
and hold harmless the Company and its Representatives, and each underwriter, if
any, and any Person who controls such underwriter (within the meaning of Section
15 of the Securities Act), from and against any Losses, severally but not
jointly, and any action in respect thereof to which the Company and its
Representatives may become subject under the Securities Act or otherwise,
insofar as such Losses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) the purchase
or sale of Registrable Securities during a suspension as set forth in
Section 2.6(e) or Section 2.6(i) in each case after receipt of written notice of
such suspension, (ii) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, prospectus or preliminary or summary
prospectus or any amendment or supplement thereto, or (iii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but, with respect to clauses (ii)
and (iii) above, only to the extent that such untrue statement or omission is
made in such Registration Statement, any such prospectus or preliminary or
summary prospectus or any amendment or supplement thereto, in reliance upon and
in conformity with written information prepared and furnished to the Company by
such Designated Holder expressly for use therein or by failure of such
Designated Holder to deliver a copy of the Registration Statement or prospectus
or any amendments or supplements thereto, and such Designated Holder will
reimburse the Company and each Representative for any reasonable legal or any
other expenses incurred by them in connection with investigating or defending or
preparing to defend against any such Loss, action or proceeding; provided,
however, that such Designated Holder shall not be liable in any such case to the
extent that prior to the filing of any such Registration Statement or prospectus
or amendment or supplement thereto, such Designated Holder has furnished in
writing to the Company information expressly for use in such Registration
Statement or prospectus or any amendment or supplement thereto which corrected
or made not misleading information previously furnished to the Company.  The
obligation of each Designated Holder to indemnify the Company and its
Representatives shall be limited to the net proceeds received by such Designated
Holder from the sale of Registrable Securities under such Registration
Statement.  In no event, however, shall any Designated Holder be liable for
indirect, incidental or consequential or special damages of any kind.
 
(c)  Promptly after receipt by any Person in respect of which indemnity may be
sought pursuant to Section 2.9(a) or 2.9(b) (an “Indemnified Party”) of notice
of any claim or the commencement of any action, the Indemnified Party shall, if
a claim in respect thereof is to be made against the Person against whom such
indemnity may be sought (an “Indemnifying Party”), promptly notify the
Indemnifying Party in writing of the claim or the commencement of such action;
provided, that the failure to notify the Indemnifying Party shall not relieve
the Indemnifying Party from any liability which it may have to an Indemnified
Party under Section 2.9(a) or 2.9(b) except to the extent of any actual
prejudice resulting therefrom.  If any such claim or action shall be brought
against an Indemnified Party, and it shall notify the Indemnifying Party
thereof, the Indemnifying Party shall be entitled to participate therein, and,
to the extent that it wishes, jointly with any other similarly notified
Indemnifying Party, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party. After notice from the Indemnifying Party
to the Indemnified Party of its election to assume the defense of such claim or
action, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof other than reasonable costs of
investigation; provided, that the Indemnified Party shall have the right to
employ separate counsel to represent the Indemnified Party and its
Representatives who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, but the fees and expenses of such counsel shall be for the
account of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) in the written opinion of counsel to such Indemnified Party, representation
of both parties by the same counsel would be inappropriate due to actual or
potential conflicts of interest between them, it being understood, however, that
the Indemnifying Party shall not, in connection with any one such claim or
action or separate but substantially similar or related claims or actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for all Indemnified
Parties.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any claim or pending or threatened
proceeding in respect of which the Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such claim or proceeding other than the
payment of monetary damages by the Indemnifying Party on behalf of the
Indemnified Party.  Whether or not the defense of any claim or action is assumed
by the Indemnifying Party, such Indemnifying Party will not be subject to any
liability for any settlement made without its written consent, which consent
will not be unreasonably withheld.
 
(d)  If the indemnification provided for in this Section 2.9 is unavailable to
the Indemnified Parties in respect of any Losses referred to herein
notwithstanding that this Section 2.9 by its terms provides for indemnification
in such case, then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Designated Holders on the other from the offering of the
Registrable Securities, or if such allocation is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits but also the relative fault of the Company on the one hand and the
Designated Holders on the other in connection with the statements or omissions
which resulted in such Losses, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of each
Designated Holder on the other shall be determined by reference to, among other
things, whether any action taken, including any untrue or alleged untrue
statement of a material fact, or the omission or alleged omission to state a
material fact relates to information supplied by such party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
 
13

--------------------------------------------------------------------------------


 
The Company and the Designated Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.9(d) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph.  The amount paid or payable by an Indemnified Party as a result of
the Losses referred to in the immediately preceding paragraph shall be deemed to
include, subject to the limitations set forth above, any reasonable legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 2.9, no Designated Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Registrable Securities of such Designated Holder were offered to the public
exceeds the amount of any Losses which such Designated Holder has otherwise paid
by reason of such untrue or alleged untrue statement or omission or alleged
omission.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.  Each
Designated Holder’s obligations to contribute pursuant to this Section 2.9 is
several in the proportion that the proceeds of the offering received by such
Designated Holder bears to the total proceeds of the offering received by all
the Designated Holders.  The indemnification provided by this Section 2.9 shall
be a continuing right to indemnification with respect to sales of Registrable
Securities and shall survive the registration and sale of any Registrable
Securities by any Designated Holder and the expiration or termination of this
Agreement.  The indemnity and contribution agreements contained herein are in
addition to any liability that any Indemnifying Party might have to any
Indemnified Party.
 
(e)  Notwithstanding the foregoing, to the extent the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall control
for parties to that agreement.
 
2.10  Participation in Registrations.
 
(a)  No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements and this Agreement.
 
(b)  Each Person that is participating in any registration under this Agreement
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 2.6(e) or Section 2.6(i) above, such
Person will forthwith discontinue the disposition of its Registrable Securities
pursuant to the Registration Statement and all use of the Registration Statement
or any prospectus or related document until such Person’s receipt of the copies
of a supplemented or amended prospectus as contemplated by such Section 2.6(e)
or Section 2.6(i) and, if so directed by the Company, will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
then in such Designated Holder’s possession of such documents at the time of
receipt of such notice.  Furthermore, each Designated Holder agrees that if such
Designated Holder uses a prospectus in connection with the offering and sale of
any of the Registrable Securities, the Designated Holder will use only the
latest version of such prospectus provided by Company.
 
14

--------------------------------------------------------------------------------


 
2.11  Compliance.  With respect to any registration under this Agreement, each
Designated Holder shall comply in all material respects with all applicable
securities and other laws, rules and regulations, including but not limited to
all rules and regulations of the SEC, the National Association of Securities
Dealers and any securities exchange or quotation service on which the Company’s
securities are listed or quoted.
 
 
ARTICLE 3
 
TRANSFERS OF CERTAIN RIGHTS
 

3.1  Transfer.  The rights granted to the Buyers under this Agreement may be
transferred, subject to the provisions of Sections 3.2 and 3.3; provided that
nothing contained herein shall be deemed to permit an assignment, transfer or
disposition of the Registrable Securities in violation of the terms and
conditions of the Securities Purchase Agreement or applicable law.
 
3.2  Transferees.  Any transferee to whom rights under this Agreement are
transferred shall, before and as a condition to such transfer, deliver to the
Company a written instrument (i) stating the name and address of the transferor
and the transferee and the number of Registrable Securities with respect to
which the rights are intended to be transferred, and (ii) by which such
transferee agrees to be bound by the obligations imposed upon the Buyers under
this Agreement to the same extent as if such transferee were a Buyer hereunder.
 
3.3  Subsequent Transferees.  A transferee to whom rights are transferred
pursuant to this Section 3 may not again transfer such rights to any other
Person, other than as provided in Sections 3.1 or 3.2 above.
 
 
ARTICLE 4
 
MISCELLANEOUS
 
4.1  Recapitalizations, Exchanges, etc.  The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (a) the Registrable
Securities, (b) any and all shares of Common Stock into which the Registrable
Securities are converted, exchanged or substituted in any recapitalization or
other capital reorganization by the Company, and (c) any and all equity
securities of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in conversion of, in exchange for or in substitution of, the
Registrable Securities and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof. The Company shall cause any successor or assign
(whether by merger, consolidation, sale of assets or otherwise) to enter into a
new registration rights agreement with the Designated Holders on terms
substantially the same as this Agreement as a condition of any such transaction.
 
4.2  No Inconsistent Agreements.  The Company has not and shall not enter into
any agreement with respect to its securities that is inconsistent with the
rights granted to the Buyers in this Agreement.  The parties acknowledge and
agree that the Company may grant registration rights hereafter, which shall be
pari passu with the registration rights of the Buyers, and shall not be deemed
to conflict with this covenant.
 
15

--------------------------------------------------------------------------------


 
4.3  Amendments and Waivers.  The provisions of this Agreement may be amended
and the Company may take action herein prohibited, or omit to perform any act
herein required to be performed by it, if, but only if, the Company has obtained
the written consent of Designated Holders of at least a majority of the
Registrable Securities then in existence.
 
4.4  Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
4.5  Counterparts.  This Agreement may be executed in one or more counterparts
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
4.6  Notices.  Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party.  The
addresses for such communications shall be:
 
If to the Company:
 
MISCOR Group, Ltd.
1125 South Walnut Street
South Bend, Indiana 46619
Attention:      John A. Martel
James M. Lewis, Esq.
Telephone:     (574) 234-8131
Facsimile:        (574) 232-7648


 
With copy to:
 
Barnes & Thornburg LLP
600 1st Source Center
100 North Michigan Avenue
South Bend, Indiana 46601
Attention:       Richard L. Mintz, Esq.
Telephone:      (574) 237-1166
Facsimile:         (574) 237-1125


16

--------------------------------------------------------------------------------


 
If to the Buyer:
 
Tontine Capital Partners, L.P.
55 Railroad Avenue, 1st Floor
Greenwich, Connecticut 06830
Attention:        Mr. Jeffrey L. Gendell
Telephone:       (203) 769-2000
Facsimile:          (203) 769-2010


 
With copy to:
 
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois 60606
Attention:         John E. Freechack, Esq.
Telephone:        (312) 984-3100
Facsimile:           (312) 984-3150


Each party shall provide notice to the other party of any change in address.
 
4.7  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana, without regard to the
conflicts of laws rules or provisions.
 
4.8  Forum; Service of Process.  Any legal suit, action or proceeding brought by
the Company, Buyers, any other Designated Holders, any Person entitled to
indemnification or contribution hereunder, or any of their respective Affiliates
arising out of or based upon this Agreement shall be instituted exclusively in
any federal or state court in the State of Indiana, and each such Person
irrevocably waives any objection which it may now or hereafter have to the
laying of venue or any such proceeding, and irrevocably submits to the
jurisdiction of such courts in any such suit, action or proceeding.
 
4.9  Captions.  The captions, headings and arrangements used in this Agreement
are for convenience only and do not in any way limit or amplify the terms and
provisions hereof.
 
4.10  No Prejudice.  The terms of this Agreement shall not be construed in favor
of or against any party on account of its participation in the preparation
hereof.
 
4.11  Words in Singular and Plural Form.  Words used in the singular form in
this Agreement shall be deemed to import the plural, and vice versa, as the
sense may require.
 
4.12  Remedy for Breach.  The Company hereby acknowledges that in the event of
any breach or threatened breach by the Company of any of the provisions of this
Agreement, the Designated Holders would have no adequate remedy at law and could
suffer substantial and irreparable damage.  Accordingly, the Company hereby
agrees that, in such event, the Designated Holders shall be entitled, and
notwithstanding any election by any Designated Holder to claim damages, to
obtain a temporary and/or permanent injunction to restrain any such breach or
threatened breach or to obtain specific performance of any such provisions, all
without prejudice to any and all other remedies which any Designated Holders may
have at law or in equity.
 
4.13  Successors and Assigns, Third Party Beneficiaries.  This Agreement and all
of the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto, each assignee of the Designated Holders pursuant to Article 3
and their respective successors and assigns and executors, administrators and
heirs.  Designated Holders are intended third party beneficiaries of this
Agreement and this Agreement may be enforced by such Designated Holders.
 
17

--------------------------------------------------------------------------------


 
4.14  Amendment and Restatement.  This Agreement amends and restates in its
entirety the Initial Registration Rights Agreement and sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.
 
4.15  Attorneys’ Fees.  In the event of any action or suit based upon or arising
out of any actual or alleged breach by any party of any representation,
warranty, covenant or agreement in this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and expenses of such action
or suit from the other party in addition to any other relief ordered by any
court.
 
4.16  Termination of Rights.  All rights under this Agreement will terminate as
to a Designated Holder when that Designated Holder no longer holds any
Registrable Securities.
 


 
[Signature Page Follows]
 


 

18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Registration Rights Agreement to be duly executed as of the date and year first
written above.
 
 

 
COMPANY:
           
MISCOR GROUP, LTD.
         
By:
/s/ John A. Martell  
Title:
President

 
 

 
BUYERS:
         
TONTINE CAPITAL PARTNERS, L.P.
                 
By:
Tontine Capital Management, LLC, its general partner
           
By:
/s/ Jeffrey L. Gendell      
Jeffrey L. Gendell, as managing member
       

 

 

 
TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.
         
By:
Tontine Capital Overseas GP, L.L.C., its general partner
           
By:
/s/ Jeffrey L. Gendell      
Jeffrey L. Gendell, as managing member
       



 
 
 
19

